Name: Commission Regulation (EC) NoÃ 1377/2006 of 18 September 2006 amending Council Regulation (EC) NoÃ 1236/2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment
 Type: Regulation
 Subject Matter: international trade;  rights and freedoms;  information and information processing;  criminal law;  politics and public safety;  trade policy;  cooperation policy
 Date Published: nan

 19.9.2006 EN Official Journal of the European Union L 255/3 COMMISSION REGULATION (EC) No 1377/2006 of 18 September 2006 amending Council Regulation (EC) No 1236/2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1236/2005 of 27 June 2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment (1), and in particular Article 12(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 1236/2005 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) The Netherlands and the United Kingdom have requested that the information concerning their competent authorities be added and amended, respectively. The address of the Commission should also be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1236/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 2006. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 200, 30.7.2005, p. 1. ANNEX Annex I to Regulation (EC) No 1236/2005 is amended as follows: (1) The following address is inserted under the heading NETHERLANDS: Ministerie van Economische Zaken Directoraat-generaal voor Buitenlandse Economische Betrekkingen Directie Handelspolitiek Bezuidenhoutseweg 153 Postbus 20101 2500 EC Den Haag The Netherlands Tel. (31-70) 379 64 85, 379 62 50 (2) The address under heading UNITED KINGDOM is replaced by: Import of goods listed in Annex II: Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham TS23 2NF United Kingdom Tel. (44-1642) 36 43 33 Fax (44-1642) 36 42 69 E-mail: enquiries.ilb@dti.gsi.gov.uk Export of goods listed in Annex II or III, and supply of technical assistance related to goods listed in Annex II as referred to in Articles 3(1) and 4(1): Department of Trade and Industry Export Control Organisation Kingsgate House 66-74 Victoria Street London SW1E 6SW United Kingdom Tel. (44-20) 72 15 80 70 Fax (44-20) 72 15 05 31 E-mail: lu3.eca@dti.gsi.gov.uk (3) The address under the heading B. Address for notification to the Commission is replaced by: Commission of the European Communities Directorate-General for External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A.2. Crisis Management and Conflict Prevention CHAR 12/45 B-1049 Brussels Tel. (32-2) 295 55 85, 299 11 76 Fax (32-2) 299 08 73 E-mail: relex-sanctions@ec.europa.eu.